Citation Nr: 0010754	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  95-29 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Waiver of recovery of portfolio loan indebtedness in the 
original amount of $48,141.94.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran served on active duty from May 1950 to June 1954.  
His death occurred on December 24, 1983.  The appellant is 
the widow of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1994 decision of the Committee on 
Waivers and Compromises (the Committee) of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In its decision of May 1994, the 
Committee found that the appellant's actions leading to the 
default on the VA portfolio loan constituted bad faith, 
thereby precluding further consideration of waiver of 
recovery of the debt under the principle of equity and good 
conscience.

In December 1997, the Board remanded this case for further 
development and readjudication of the Committee's bad faith 
determination in light of recent judicial precedent, see 
Richards v. Brown, 9 Vet. App. 255 (1996), applicable to the 
adjudication of bad faith cases.  The RO undertook the 
requested development and the Committee again denied the 
appellant's waiver claim on the basis of bad faith under the 
holding in Richards, 9 Vet. App. 255 (1996), by supplemental 
statement of the case issued in June 1999.  Accordingly, the 
case has been returned to the Board for further appellate 
review of the waiver claim.  See 38 C.F.R. § 19.38 (1999).


FINDINGS OF FACT

1.  In February 1983, the appellant financed the purchase of a 
house in Lutz, Florida, using a VA portfolio loan.  The amount 
of the loan was $130,000, secured by mortgage note dated 
February 28, 1983.

2.  A notice of default was received by VA in August 1990.  It 
was noted that the first uncured default was on June 1, 1990.  
This default was never cured.

3.  A foreclosure sale was held in July 1991.  The house was 
sold for an amount less than the outstanding principal, 
interest and foreclosure costs, resulting in a deficiency of 
$48,141.94.

4.  The appellant's chronic delinquency in making payments on 
the VA portfolio loan, coupled with the lack of good faith 
effort on her part to avoid foreclosure upon default in June 
1990, including her failure to respond to attempts at contact 
by both VA and the holder with regard to efforts to avoid 
foreclosure and her abandonment of the property without 
notice prior to the foreclosure, are representative of 
deceptive dealing with the intent to seek an unfair 
advantage, with knowledge of the likely consequences.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA portfolio loan.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. § 1.964(a) (1999).

2.  The appellant's default, combined with her response to 
the events leading to foreclosure, constituted bad faith, 
precluding further consideration of waiver of recovery of the 
VA portfolio loan indebtedness.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. § 1.965(b)(2) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In February 1983, the appellant and her former spouse 
financed the purchase of a house in Lutz, Florida, using a VA 
portfolio (vendee) mortgage loan.  The amount of the loan was 
$130,000, secured by a short form mortgage and mortgage note 
dated February 28, 1983.  VA later sold the loan to a private 
mortgage company, Glenfed Mortgage Company, and that company 
serviced the loan up until the time of the default.

A Notice of Default received by the RO in August 1990 
indicated that the first uncured default was on June 1, 1990.  
This default was never cured.  The reason for the default was 
reported as insufficient income, but the holder also reported 
that the loan had a history of chronic delinquency and that 
the appellant's attitude towards the default was "poor," as 
demonstrated by numerous attempts (four letter/wire and three 
telephone calls) by the holder to contact her to discuss the 
reasons for the default and/or attempt to negotiate a 
repayment plan to bring the account current.  The holder 
further reported that the appellant had failed to provide any 
current financial information or to make any promises 
regarding reinstatement of the loan.  Following the default, 
VA repurchased the loan from the Glenfed Mortgage Co. in 
December 1990.  Thereafter, mortgage foreclosure proceedings 
were initiated by VA with a filing of a complaint and notice 
of lis pendens after a number of attempts by VA to contact 
the appellant prior to foreclosure proved as futile as the 
efforts made by Glenfed Mortgage Co.  It appears that she 
abandoned the property in January or February 1991 as letters 
sent to her at the property address by VA during the time 
period leading up to the July 1991 foreclosure sale were 
returned by the Postal Service as undeliverable due to no 
forwarding address.  There is no evidence in the file which 
reflects an attempt by her to notify either the holder or VA 
of her relocation.  A foreclosure appraisal completed in May 
1991 indicated that the property was occupied; whether this 
was a tenant of the appellant's is unknown, however, as she 
has provided no information regarding any post-default 
arrangements she may have made prior vacating the property in 
early 1991.

A final summary judgment against the appellant on the 
defaulted loan was obtained in May 1991, and, as alluded to 
above, the property was sold at a foreclosure sale in July 
1991.  Following the foreclosure sale, the appellant was held 
responsible for the calculated portfolio loan indebtedness in 
the amount of $48,141.94.  See Advice of Termination and 
Indebtedness on Portfolio Loans, VA Form 26-6822 (October 18, 
1991).  The record reflects that repayment of the 
indebtedness is currently under way through partial 
withholdings of her dependency and indemnity compensation 
(DIC) benefits.

In March 1994, the appellant filed a request for a waiver of 
the VA portfolio loan indebtedness.  Her claim was denied by 
decision of the Committee in May 1994, on the basis that her 
actions which resulted in the default and indebtedness 
constituted "bad faith" as defined by applicable statutes 
and regulations.  On appeal, the appellant indicated that 
prior to foreclosure she returned the payment coupon book and 
the keys to the house to VA with an explanation for the 
financial difficulties that evidently led to her default, but 
that a problem arose concerning the correct loan guaranty 
number which in turn caused someone to return the house keys 
to her.  She also stated that she had been told by her 
husband that a part of the loan would be paid off when he 
died.  She further stated on appeal that she could not afford 
to pay back the indebtedness as she was presently unemployed 
and her only income consisted of the non-withheld amounts of 
her monthly DIC benefits.  

An accounting of the indebtedness completed in March 1998 
disclosed that VA did not realize any gain on its resale of 
the property in July 1992, and thus, the total calculated 
debt in the original amount of $48,141.94 was correct.

The Committee found no factual or legal merit to the above-
described contentions as it confirmed and continued the 
denial of the claim on the basis of bad faith by supplemental 
statement of the case issued in June 1999.

The appellant provided further argument concerning her 
financial inability to pay back the portfolio loan 
indebtedness in December 1999, at which time she withdrew her 
prior request for a Travel Board hearing.  See Statement in 
Support of Claim, VA Form 21-4138 (Dec. 2, 1999).

Analysis

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Waiver of recovery of portfolio loan indebtedness may be 
authorized in a case in which collection of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b) 
(West 1991).  However, in determining whether a waiver of the 
indebtedness may be granted, the Board must first address the 
issue of whether fraud, misrepresentation, or bad faith 
exists, any indication of which precludes consideration of 
waiver of recovery of the debt.  38 C.F.R. § 1.965(b) (1999).  
It should be emphasized that only one of the three elements 
(fraud, misrepresentation, or bad faith) need be shown to 
preclude consideration of waiver of recovery of the loan 
guaranty indebtedness.  38 U.S.C.A. § 5302(c).

Bad faith, according to the applicable regulation, 
"generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense" and involves 
conduct which "although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the Government."  38 C.F.R. 
§ 1.965(b)(2) (1999).
As noted above, this case has been readjudicated by the 
Committee pursuant to the precedent holding in Richards, 
supra, and thus, the Board will address the issue of bad 
faith using only the criteria provided in 38 C.F.R. 
§ 1.965(b).

It is the opinion of the Board that the appellant's chronic 
delinquency in maintaining her mortgage obligation, coupled 
with her response to her default and the events leading to 
foreclosure, are deemed to be representative of a willful 
intention to seek an unfair advantage, with knowledge of the 
likely consequences.  As detailed above, the evidence of 
record discloses that following her default in June 1990, the 
appellant ignored the inquiries of the holder and VA 
concerning the circumstances of her default and then without 
notice, abandoned the property.  On appeal, it was revealed 
that the appellant had some financial problems at the time of 
the default and that as a result, her income situation was 
compromised.  However, notwithstanding these problems, it is 
not shown by the evidence in the file that any contact was 
established between the appellant and VA following VA's 
repurchase of the loan in December 1990 through the 
redemption period, despite the efforts taken by the VA to 
locate the appellant.  On appeal, she contended that she 
tried to return the coupon book and the keys to the house but 
couldn't because of a mix-up in the correct loan number; 
however, there is no evidence which corroborates any part of 
this story.  What is shown by the evidence is that she 
abandoned the property without notice sometime in early 1991, 
and thereafter, divested herself of any further 
responsibility for the property.  It is noted that the 
property may have been tenant occupied when VA completed its 
foreclosure appraisal in May 1991, but again, there is no 
direct proof that the appellant attempted to sell or rent the 
property prior to foreclosure, or, if she had rented it, 
what, if anything, was done with rental income received.  As 
noted by the holder upon default, it appears by these actions 
that she demonstrated a poor regard for the circumstances of 
her default which she further aggravated by failing to stay 
in touch with interested parties throughout the default and 
redemption period.

In view of the foregoing, the Board can only discern that the 
appellant's conduct was willful in nature.  In this regard, 
the Board finds that she has offered no credible excuses for 
her failure to deal with either the holder or VA during the 
critical times in question.  It is not shown or claimed that 
she was mentally or physically incapable of handling her 
affairs at the time of the default and foreclosure and thus, 
in this case there is simply no evidence to explain away the 
course of inaction she embarked upon to deal with the 
defaulted property.  The contention regarding what her 
husband might have told her concerning her liability on the 
loan is without merit for purposes of this claim.  The record 
reflects that he died in December 1983, less than a year 
after they acquired the property, but there is nothing in the 
loan application and mortgage loan documents which indicates 
that an arrangement as she claims on appeal was contracted by 
the parties to the mortgage note.

On the basis of these findings, the Board concludes that the 
totality of her conduct taken in connection with this loan 
indicates that she engaged in deceptive dealing.  Her 
deceptive dealing is shown by the fact that she failed to 
report the circumstances of her default to either the holder 
or VA upon default or during the redemption period, and 
thereafter, abandoned the property without notice.  These 
facts negate any personal mitigating factors claimed on 
appeal and therefore, will not serve to form a basis to 
absolve her bad faith demonstrated in this case.  Such ill-
advised actions directly resulted in foreclosure and 
substantial loss to the Government.  In view thereof, it is 
the Board's opinion that she knew of the likely consequences 
of her actions, i.e., failure to make any mortgage payments 
combined with abandonment of the property would lead to 
default and foreclosure, causing a loss to the Government 
under the terms of the portfolio loan obligation.

In summary, her contentions offered in an effort to mitigate 
the circumstances surrounding the default and creation of the 
indebtedness are outweighed by the objective evidence of 
record which reflects a failure on her part to comport 
herself in a fashion consistent with a responsible property 
owner facing a situation where she might default due to 
financial distress and, with default, to take action so as to 
timely notify and/or negotiate with the holder or VA on 
matters concerning ways to cure the default and avoid 
foreclosure.

Accordingly, the Board concludes that the appellant's actions 
constituted bad faith as shown by a willful intent to seek an 
unfair advantage, and thus, further consideration of her 
waiver claim under the standard of equity and good conscience 
is barred by statute.  38 U.S.C.A. § 5302(c).


ORDER

Waiver of recovery of the portfolio loan indebtedness in the 
calculated amount of $48,141.94 is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


